PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/964148
Filing Date: 12/09/2015
Appellant(s): Schmidt.



__________________
Clifford A. Ulrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

•    35 USC 102 rejection of claims 1, 3-7, 9-11, 21 and 23 are improper.

Regarding the Appellant’s arguments on the 35 USC 102 rejection of claims 1 and 23 starting on pages 3-4, the examiner’s responses are as follows.

Appellant argues in (see page 4) that Kuki’s housing appears to be entirely flat, such that it lacks an elevation extending along an insertion direction, similarly, the alleged track of Kuki receiving power appears to be merely a flat surface such that it lacks a track extending along an insertion direction. 
However the examiner respectfully disagrees. As shown below the device of Kuki shows an elevation power  extending along the  insertion direction and a track portion extending along the insertion direction where the elevation portion (13) or even (27) with respect to the angle created by element (12) complementing the track to surely connecting both the inductive power transfer device with the load. 
The top portion of the insertion part and the bottom portion of the induction power device 

    PNG
    media_image2.png
    653
    648
    media_image2.png
    Greyscale

The appellant argues in (see page 6) that the examiner’s position in elevation, track and complementary are unreasonable because the top portion of element (12) does not slide along the bottom surface of the receiving portion (12).

The appellant argued in (see page 7) that the advisory action dated July 7, 2021 is unavailing because it is not tenable to consider the top surface of the housing (12) to slide along the bottom surface of the receiving portion (20) since those surfaces do not make contact with one another.
Again, the examiner disagrees with the appellant because the figure shown above illustrates interconnect means such as elements (25, 26, 27) which allows the two pieces (20) and (10) to interconnect to allow for the transmission of power during charging.
The appellant argues that the rejection of claim 6 appears to be improper because the limitation “the load at least one of (a) is impervious, (b) is smooth on an outer surface, and (c) provides a high degree of protection for use in at least one of (a) wet areas and (b) aseptic areas.” 
The Final Office Action contends that Kuki discloses that a load is impervious on the ground that “Fig. 1 describing the load is a vehicle and vehicle [sic] are known to be charged in wet areas (when raining) which indicates that the load is impervious. ” However, vehicles are not necessarily impervious in that, for example, they include windows and doors to allow persons and goods to enter and be removed, and ventilation systems that provide for the passage of air into and out of the interior of the vehicle. Thus, the Final Office Action does not establish that a vehicle is impervious. It is therefore respectfully submitted that Kuki does not anticipate claim 6 for at least these additional reasons.
	However the examiner respectfully disagree, Again, vehicles are known to be impervious 

The appellant argues in (see page 8) that the limitation “the load does not include a plug-and-
socket connector or other electrical connection terminals on an exterior.” is not taught by the According to the Final Office Action, “[t]he vehicle is charged with the charger as indicated in fig. 1 sole
[sic].” However, since only a limited portion of the vehicle is described and illustrated by
Kuki, it is impossible to discern or conclude, supported by substantial evidence, that Kuki
discloses that a “load does not include a plug-and-socket connector or other electrical
connection terminals on an exterior.” It is therefore respectfully submitted that Kuki does not
anticipate claim 7 for at least these additional reasons.

However the examiner respectfully disagree, the entire structure of the vehicle is not needed to show the connection between the vehicle and the plug. Kuki clearly indicated that the plug is inductively coupled to the vehicle (load) and being inductive, no connectors or electrical terminal are needed to transmit power from the plug to the vehicle (load). No electrical terminal including wires are needed in the charging process taught by Kuki.

The appellant argues in (see page 8-9) that Claims 9, 11, and 21 depend from claim 1 and recite, in relevant part, that “the at least one elevation fits into the at least one track.” As set forth above, 
However the examiner respectfully disagree, as shown above Kuki discloses that when the elevation slides into the at least one track, it is secured by a linear drive device 41 so that the load and the inductive power device are kept in a stable position
The appellant argues in (see page 9) that the rejection of claim is improper because it fails to provide a prima facie case of obviousness because the combination including Shirai fails to 
address the  limitation “information is transmittable by modulating higher-frequency signals onto a primary conductor.” And nothing in Shirai discloses even suggest modulating a high frequency signal onto a primary conductor.
The claim does not discloses what the information is and the relevance of that information or where the information is transmitted to and fro but mere reciting modulating a high frequency signal onto a power conductor. 
As indicated in the rejection, Shirai also teaches modulating a signal by an on/off cycle of a transistor 50 coupled to a feedback coil. The modulation of the transistors is the information (voltage signal, voltage level) coupled to the feedback coil (primary conductor).
The appellant argues that the rejection of  Claims 12, 14 to 20, and 22 under 35 U.S.C. § 103(a) as allegedly unpatentable in view of Kuki is improper. For at least the following reasons, it is respectfully submitted that the Examiner erred in making the present rejection, that the Final Office Action fails to set forth a prima facie case of unpatentability of the present claims, and that the present rejection should be reversed.

Appellant argues that Claim 12 includes features analogous to those of claim 1 discussed above. As more fully set forth above, Kuki does not disclose, or even suggest, that an insertion part includes at least one elevation extending along an insertion direction, that a load includes at least one track extending along an insertion direction, that at least one elevation is complementary to at least one track, and that at least one elevation is adapted to slide along at least one track when an insertion part is inserted into a load in an insertion direction. Thus, since Kuki does not disclose, or even suggest, all of the feature included in claim 12, it is respectfully submitted that Kuki does not render unpatentable claim 12.
However the examiner respectfully disagree because, the claim is analogous to claim 1, therefore, the response to the applicant’s arguments of claim 1 is applicable to that of claim 12. 
Appellant argues regarding Claims 16 and 17 depend from claim 12 and recite that “the primary conductor is acted upon by a medium-frequency alternating current, claim 17 additionally reciting that the medium-frequency alternating current is one of (a) approximately 10 to 50 kHz and (b) approximately 20kHz that the examiner has not set forth a prima facie case of unpatentability of claims 16 and 17.
However the examiner respectfully disagree because as shown in the rejection, the examiner indicated that finding an optimum range of transmitting a signal is not patentable since an optimum vale of a results effective variable involves any a routine skill in the art. Furthermore the appellant did not provide any importance of those value but a mere range one could select from. It is also further noticed that the ranges are not absolute but an approximate which does not also show a specific frequency the device is designed to work with. Given these broad ranges, discovering them won’t be a challenge for any routine skill in the art.

Appellant argues Claim 18 depends from claim 12 and recites that “the primary conductor is configured to power the loads in series.” The Final Office Action merely refers to Figure 3 of Kuki in connection with claim 18. However, nothing in Figure 3 discloses, or even suggests, that a primary conductor is configured to power loads in series. Additionally, the Final Office Action admits that “Kuki does not discuss a plurality of load [sic], such that, by the Final Office Action’s own admission, Kuki fails to disclose, in Figure 3 or otherwise, that a primary conductor is configured to power loads in series. Accordingly, it is respectfully submitted that the Final Office Action fails to set forth a prima facie case of unpatentability of claim 18 for at least these additional reasons.
However the examiner respectfully disagree because in the appellant’s specification the appellant included all the component located inside the load 4 are the plurality of loads see page 3 lines18-25. With that interpretation, vehicles includes plurality of components making up the vehicle and some of the component are coupled together in series and/or parallel. An example would be headlights, wherein headlights, all the head lights are coupled in series and are also connected to one power bus or conductor by which the receiving coil is connected to. 


Appellant argues Claim 20 depends from claim 12 and recites that “the primary conductor is arranged as a closed loop.” The Final Office Action includes the following statement as to claim 20: “Fig. 1-3, it’s in close loop with the load 20.” However, nothing in Figures 1 to 3 of Kuki establishes that a primary conductor is arranged as a closed loop, and the assertion to the contrary, to the extent that it is understood, are accordingly not supported by 
However the examiner respectfully disagree as the appellant does not set forth any explanation of what a closed loop system is in the present application,
Regarding Kuki, the system shown is considered a closed loop system because it automatically charge the vehicle when plugged in ie: when power from the transmitting device is applied to the load (receiving device) then it forms a closed connection circuit wise.
The appellant argued that Claim 22 depends from claim 12 and recites, in relevant part, that “the at least one elevation fits into the at least one track.” As set forth above, the alleged elevation and the alleged track are flat or planar surfaces, such that the alleged elevation cannot reasonably be considered to “fit into” the alleged track, since flat or planar surfaces cannot fit into each other. It is therefore respectfully submitted that Kuki does not anticipate claim 22 for at least these additional reasons.
Therefore, in view of all of the foregoing, it is respectfully submitted that the Final Office Action fails to set forth a prima facie case of unpatentability of the present claims, that the Examiner erred in rejecting the present claims on this ground, and that this rejection should be reversed.
However the examiner respectfully disagree, as shown above Kuki discloses shown in the drawing recited by the examiner above in the previous responses how the elevation fits into the at least one track and secured by a linear drive device 41 so that the load and the inductive power device is prevented from moving in any direction. 


 (3) Conclusion

Respectfully submitted,
/DANIEL KESSIE/
Primary Examiner, Art Unit 2836
Conferees:
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836

/JENNY L WAGNER/TQAS, Technology Center 2800                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.